DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 09, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0064553 A1 to Furuhata (“Furuhata”) in view of U.S. Patent Application Publication No. 2010/0207207 A1 to Tsai (“Tsai”) and U.S. Patent Application Publication No. 2008/0053368 A1 to Inami et al. (“Inami”).												As to claim 1, although Furuhata discloses an epitaxial silicon wafer (10, 20) comprising: a silicon wafer (10) sliced from a silicon single crystal ingot; and an epitaxial film (20, 21) made of silicon and formed on a surface of the silicon wafer (10), 13 atoms/cm3 or more and 5.0 x 1015 atoms/cm3 or less (See Fig. 1, Fig. 2, Fig. 5, ¶ 0003, ¶ 0005, ¶ 0045, ¶ 0046, ¶ 0049, ¶ 0056, ¶ 0057, ¶ 0059, ¶ 0069, ¶ 0071) (Notes: the limitation “wafer” is interpreted as a substrate. Previous response in the Advisory Action on December 24, 2021 is hereby incorporated with Boeck et al. (US 2015/0318384 A1) and Sadwick (US 2015/0014706 A1). Regarding the amended limitation “sliced from a silicon single crystal ingot”, it is noted that a silicon wafer/substrate in which integrated circuit elements/devices are formed is produced by known CZ method where a silicon single crystal ingot is cut out into silicon wafers to obtain low crystal defects (See Inami ¶ 0002, ¶ 0004, ¶ 0005). Further, it is noted that the recited nitrogen concentration is measured at a certain depth as explicitly disclosed in [0032] such that Furuhata meets the recited limitation “an n-type concentration of the surface of the epitaxial film is higher than the n-type concentration at a depth of 3 μm from the surface of the epitaxial film” as the n-type concentration at a certain depth is higher than the n-type concentration at a depth of 3 μm from the surface of the epitaxial film), Furuhata does not further disclose wherein the n-type concentration is a nitrogen concentration.												However, Furuhata does disclose wherein the n-type concentration is phosphorous (P) as an example (See ¶ 0071) and Tsai does disclose wherein the n-type concentration is a nitrogen concentration (See ¶ 0004, ¶ 0019).			In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).								The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, As to claim 2, Furuhata in view of Tsai further discloses wherein the nitrogen concentration at a depth of 3 μm from the surface of the epitaxial film (20, 21) is greater than 5.0 x 1013 atoms/cm3 and less than 5.0 x 1015 atoms/cm3 (See Furuhata Fig. 2 and Tsai ¶ 0019).	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0064553 A1 to Furuhata (“Furuhata”), U.S. Patent Application Publication No. 2010/0207207 A1 to Tsai (“Tsai”), and U.S. Patent Application Publication No. 2008/0053368 A1 to Inami et al. (“Inami”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0314670 A1 to Denison et al. (“Denison”). The teachings of Furuhata, Tsai, and Inami have been discussed above.						As to claim 3, although Furuhata, Tsai, and Inami disclose the surface of the epitaxial film (20, 21) (See Furuhata Fig. 1, Fig. 5 and Tsai ¶ 0019), Furuhata, Tsai, and Inami do not disclose further comprising: a strain layer provided on the surface of the epitaxial film, the strain layer causing a film stress ranging from 10 MPa to 1000 MPa.		However, Denison does disclose further comprising: a strain layer (1018) provided on and from the surface of the drift region (1012), the strain layer (1018) causing a film stress ranging from 10 MPa to 1000 MPa (See Fig. 1, ¶ 0005, ¶ 0014, ¶ 0015, ¶ 0020, ¶ 0021, ¶ 0022).										In view of the teaching of Denison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Furuhata to have further comprising: a strain layer provided on the surface .	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0064553 A1 to Furuhata (“Furuhata”), U.S. Patent Application Publication No. 2010/0207207 A1 to Tsai (“Tsai”), and U.S. Patent Application Publication No. 2008/0053368 A1 to Inami et al. (“Inami”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0134779 A1 to Kadono (“Kadono”). The teachings of Furuhata, Tsai, and Inami have been discussed above.					As to claim 4, although Furuhata discloses the silicon wafer (10) (See Fig. 1, Fig. 5, ¶ 0045), Furuhata, Tsai, and Inami do not further disclose wherein an oxygen concentration of the silicon wafer ranges from 10 x 1017 atoms/cm3 to 15 x 1017 atoms/cm3 according to ASTM 1979.									However, Kadono does disclose wherein an oxygen concentration of the silicon wafer (10) includes a range from 10 x 1017 atoms/cm3 to 15 x 1017 atoms/cm3 according to ASTM 1979 (See ¶ 0047).										In view of the teaching of Kadono, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Furuhata to have wherein an oxygen concentration of the silicon wafer ranges from 10 x 1017 atoms/cm3 to 15 x 1017 atoms/cm3 according to ASTM 1979 because the optimized oxygen concentration of the silicon wafer may provide the appropriate strength without forming epitaxial defects (See ¶ 0047).		
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on February 09, 2022 have been fully considered but they are not persuasive. Applicants argue “and thus the present invention and the applied references belong to different technical fields.” This is not found persuasive because the claimed structural elements are met by the combinations set forth above. Applicants have not pointed out the missing elements by the combinations such that the claims are fully met.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Nakai et al. (US 2008/0113171 A1). 									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815